DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,016,778 (application 16/299,483) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Marcel Bingham on 06/15/2022.
The application has been amended as follows: 
1.	(Amended) A method comprising:
trueing a root node of a heap such that valid heap properties are maintained, the heap having a plurality of key values, wherein the plurality of key values are in a heap region within an original region of memory,
wherein the heap comprises a plurality of nodes, each node of the plurality of nodes comprising K slots, 
wherein the plurality of nodes includes the root node and a plurality of parent nodes, each parent node of the plurality of parent nodes having K child nodes, each child node of the K child nodes being a child of a parent slot in a respective parent node;
for multiple iterations:
performing a SIMD operation to generate a minimum key value and an index of a root slot in athe root node that holds the minimum key value;
adding the minimum key value in a temporary array of size K, wherein all key values in the temporary array are added from the root node;
moving a last key value at thean end of the heap region into the root slot associated with the index;
trueing the root slot such that valid heap properties are maintained;
when the temporary array satisfies one or more criteria, moving all key values in the temporary array to a sorted region of the original region of memory formerly occupied by the heap region, thereby storing all keys in the sorted region in a numerical order.

2. 	The method of Claim 1, wherein each pointer of a set of pointers points to a memory space storing a respective node of said plurality of nodes, and wherein prior to performing the SIMD operation, a respective pointer of the set of pointers points to the root node to load the root node into a register used by the SIMD operation on the root node.

3. 	The method of Claim 1, wherein trueing the root node comprises using a bottom-up procedure.

4. 	(Amended) The method of Claim 3, wherein an order of the plurality of parent nodes ends with a last parent node, wherein the bottom-up procedure comprises:
for each parent node of said plurality of parent nodes, in reverse of the order starting with the last parent node:
for each parent slot in said each parent node, in an order starting with a last parent slot in said each parent node and repeating for each preceding parent node in the heap region,starting with a lastending with a first parent slot in a respective parent node and repeating forsaid each preceding parent slot in the respective parent node, steps comprisingnode:
performing a SIMD operation on a child node of a respectivesaid each parent slot in the respectivesaid each parent node to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node;
determining whether or not a value at the respectivesaid each parent slot is larger than the minimum key value in the child node;
in response to determining that the value at the respectivesaid each parent slot is larger than the minimum key value in the child node, 
swapping the value at the respectivesaid each parent slot with the minimum key value at the child slot, corresponding to the index, in the child node;
determining whether or not the child node is a parent of K child nodes in a different heap level;
in response to determining that the child node is a parent of K child nodes in a different heap level, 
considering the child slot as the respectivesaid each parent slot and the child node as the respectivesaid each parent node;
repeating the steps from performing a SIMD operation;
considering the respectivesaid each parent slot as the child slot and the respectivesaid each parent node as the child node.

5. 	(Amended) The method of Claim 1, wherein trueing the root slot comprises:
performing a SIMD operation on a child node of the root slot to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node;
determining whether or not a value at the root slot is larger than the minimum key value in the child node;
in response to determining that the value at the root slot is larger than the minimum key value in the child node, 
swapping the value at the root slot with the minimum key value at the child slot, corresponding to the index, in the child node.

6. 	The method of Claim 1, wherein the plurality of key values is stored in a heap array.

7. 	The method of Claim 6, when a number of the plurality of key values is not a multiple of K, appending one or more special values to the heap array such that a size of the heap array is a multiple of K.

8. 	The method of Claim 7, further comprising removing the one or more special values after the plurality of key values are sorted.

9. 	The method of Claim 1, wherein the one or more criteria is filling the temporary array with K values. 

10. 	The method of Claim 1, wherein the plurality of key values in the heap are in a numerical order after the multiple iterations.

11. 	(Amended) One or more non-transitory storage media storing sequences of instructions which, when executed by one or more processors, cause:
trueing a root node of a heap such that valid heap properties are maintained, the heap having a plurality of key values, wherein the plurality of key values are in a heap region within an original region of memory,
wherein the heap comprises a plurality of nodes, each node of the plurality of nodes comprising K slots, 
wherein the plurality of nodes includes the root node and a plurality of parent nodes, each parent node of the plurality of parent nodes having K child nodes, each child node of the K child nodes being a child of a parent slot in a respective parent node;
for multiple iterations:
performing a SIMD operation to generate a minimum key value and an index of a root slot in athe root node that holds the minimum key value;
adding the minimum key value in a temporary array of size K, wherein all key values in the temporary array are added from the root node;
moving a last key value at thean end of the heap region into the root slot associated with the index;
trueing the root slot such that valid heap properties are maintained;
when the temporary array satisfies one or more criteria, moving all key values in the temporary array to a sorted region of the original region of memory formerly occupied by the heap region, thereby storing all keys in the sorted region in a numerical order.

12. 	The one or more non-transitory storage media of Claim 11, wherein each pointer of a set of pointers points to a memory space storing a respective node of said plurality of nodes, and wherein prior to performing the SIMD operation, a respective pointer of the set of pointers points to the root node to load the root node into a register used by the SIMD operation on the root node.

13. 	The one or more non-transitory storage media of Claim 11, wherein trueing the root node comprises using a bottom-up procedure.

14.	(Amended) The one or more non-transitory storage media of Claim 13, wherein an order of the plurality of parent nodes ends with a last parent node, wherein the bottom-up procedure comprises:
for each parent node of said plurality of parent nodes, in reverse of the order starting with the last parent node:
for each parent slot in said each parent node, in an order starting with a last parent node and repeating forslot in said each preceding parent node in the heap region,startingand ending with a lastfirst parent slot in a respective parent node and repeating for each preceding parent slot in the respectivesaid each parent node, steps comprising:
performing a SIMD operation on a child node of a respectivesaid each parent slot in the respectivesaid each parent node to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node;
determining whether or not a value at the respectivesaid each parent slot is larger than the minimum key value in the child node;
in response to determining that the value at the respectivesaid each parent slot is larger than the minimum key value in the child node, 
swapping the value at the respectivesaid each parent slot with the minimum key value at the child slot, corresponding to the index, in the child node;
determining whether or not the child node is a parent of K child nodes in a different heap level;
in response to determining that the child node is a parent of K child nodes in a different heap level, 
considering the child slot as the respectivesaid each parent slot and the child node as the respectivesaid each parent node;
repeating the steps from performing a SIMD operation;
considering the respectivesaid each parent slot as the child slot and the respectivesaid each parent node as the child node.

15. 	(Amended) The one or more non-transitory storage media of Claim 11, wherein trueing the root slot comprises:
performing a SIMD operation on a child node of the root slot to generate a minimum key value in the child node and an index of a child slot in the child node that holds the minimum key value in the child node;
determining whether or not a value at athe root slot is larger than the minimum key value in the child node;
in response to determining that the value at the root slot is larger than the minimum key value in the child node, 
swapping the value at the root slot with the minimum key value at the child slot, corresponding to the index, in the child node.

16. 	The one or more non-transitory storage media of Claim 11, wherein the plurality of key values is stored in a heap array.

17. 	The one or more non-transitory storage media of Claim 16, when a number of the plurality of key values is not a multiple of K, appending one or more special values to the heap array such that a size of the heap array is a multiple of K.

18. 	The one or more non-transitory storage media of Claim 17, wherein the sequences of instructions include instructions that, when executed by one or more processors, further cause: removing the one or more special values after the plurality of key values are sorted.

19. 	The one or more non-transitory storage media of Claim 11, wherein the one or more criteria is filling the temporary array with K values. 

20.	The one or more non-transitory storage media of Claim 11, wherein the plurality of key values in the heap are in a numerical order after the multiple iterations.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the same reasons set forth in the Notice of Allowance of application 16/299,483 as the current application is a continuation of 16/299,483 and recites similar limitations in the independent claims. 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, performing a SIMD operation on a root node to generate a minimum key value, adding the minimum key value in a temporary array, wherein all key values in the temporary array are added from the root node, and moving the temporary array to a sorted region in the original region of memory formerly occupied by the heap region when the temporary array satisfies one or more criteria, as required by claims 1 and 11.
Prasad (US 2015/0309846) was found to be the closest prior art of record. While Prasad teaches sorting values at each node including a root node ([0023] and [0026]), adding the sorted keys from the root node to a buffer ([0037] and [0042]), and moving a key value from the end of the heap region into the root node ([0026]-[0027] and [0045]), Prasad does not teach generating a minimum key value and an index of a root slot in the root node that holds the minimum key value by performing a SIMD operation on the root node, adding the minimum key value to the buffer wherein all the key values in the buffer are added from the root node, and moving all key values in the buffer to a sorted region of the original region of memory formerly occupied by the heap region, as required by claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182